DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
  	Claim 45 is objected to because of the following informalities:  
 	(1) claim 45 recites “a heat extraction rate and/or direction)” should be changed to “a heat extraction rate and/or direction”.  
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


  	Claim 1 recites “the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction; varying the build parameters to form a subsequent metallic layer of the article using additive manufacturing in a second build direction, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being parallel to the second build direction” at lines 4-9. There is no embodiment disclose “the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction and then a subsequent metallic layer in a second build direction, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being parallel to the second build direction”.  For example: abstract disclose the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different form the first direction. Paras.0029 and 0039 discuss about to generator crystals … each corresponding to an easy magnetization direction aligned parallel with the build direction or build axis Y. However, these paragraphs do not teach or suggest the subsequent metallic layer having the magnetic anisotropy aligned in a second direction 

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 and 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction; varying the build parameters to form a subsequent metallic layer of the article using additive manufacturing in a second build direction, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being parallel to the second build direction, wherein the first direction and the second direction are selectively changed based on the variation of the build parameters used in the additive manufacturing to form the metaling layer and the subsequent layer” at lines 4-12. It is unclear as to how the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction (i.e., vertical or Y-direction in consistent with specification interpretation), the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second if first and second build directions are in build direction (i.e., vertical or Y-direction) and as same time a second direction different from the first direction? For examining purpose, examiner has interpreted the above claim limitation to “the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction; varying the build parameters to form a subsequent metallic layer of the article using additive manufacturing in a second build direction, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being the different to the second build direction, wherein the first direction and the second direction of magnetic anisotropy based on the variation of the build parameters used in the additive manufacturing to form the metaling layer and the subsequent layer”


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2, 9-10 and 40-41 are rejected under 35 U.S.C. 102 a1 as being anticipated by Randall (WO 2015/188175).
Regarding claim 1, Randall discloses “a method for additive manufacturing of an article having a controlled magnetic anisotropy according to build parameters in a first build direction” (Abstract and on pg.4, i.e., the part having at least one of …. An optical property that is anisotropic and on pg.26 at lines 16-30 and claim 17, i.e., the magnetically responsive particles are anisotropic in shape in at least one dimension), comprising:
 	“forming a metallic layer of the article using additive manufacturing” (on pg.1, i.e., additive manufacturing is used to fabricate complex three-dimensional structures out of a variety of materials such as polymers, metals. On pg.18, i.e., non-magnetic particles that can be coated with magnetic material can include … metals … particles are typically anisotropic in shape. Claim 11, i.e., iron, iron alloy.  Claim 1, i.e., a) introducing a precursor material in a first layer adjacent a build plate) “according to build parameters in a first build direction” (fig.17B shows the build parameters such as each adjacent layer having different magnetic anisotropy), “the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction” (the layer E has a magnetic anisotropy aligned in a vertical direction that is parallel ot the first build direction (i.e., building upward direction). Fig.17B shows the layer E. Examiner interpreted that the layer E is the one below layer F.  Please noted that the bolded portions of claim limitations have 112 issues. Please see 112 rejections above); “varying the build parameters to form a subsequent metallic layer of the article using additive manufacturing in a second build direction” (Fig.17B, the subsequent layer F positioned above the layer E), the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction” (fig.17B shows the subsequent metallic layer F above the metallic layer E such that the layer F having magnetic anisotropy aligned in a second direction different from the first direction), “the second direction being the different to the second build direction” (fig.17B shows the magnetic anisotropy of layer E having a vertical direction that is different from the magnetic anisotropy of layer F having a horizontal direction), wherein “the first direction and the second direction of magnetic anisotropy based on the variation of the build parameters used in the additive manufacturing to form the metaling layer and the subsequent layer” (fig.17B shows the build parameters having different magnetic anisotropy); and
 	“repeating the forming of subsequent metallic layers of the article to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a different direction than a previous metallic layer” (on pg.13, i.e., once the selected portion of the second layer have been completely consolidated, a third layer and any subsequent layers can be built up in the same manner. Please noted that the same process can be repeated for each layer and at least one portion of the subsequent metallic layer having the magnetic anisotropy aligned in a different direction than a previous metallic layer because each layer can have more than one magnetic direction. Please see claim 1 and 5 for example about the repeating processes).
 	Regarding claim 2, Randall discloses “additive manufacturing the metallic layers to generate at least two portions of the article; and metallurgically bonding the at least two portions of the article together to form the article” (claims 1 and 5 and on pg.13. Examiner noted that first layer can be first portion of the article, and the second layer and subsequent layer(s) can be the second portion of the article. On page 16, the heat source for metallurgically bonding can be xenon arc lamp, LED or a laser and on page 17 discuss about the selective laser sintering and fused deposition modeling. These examples are metallurgically bonding for forming 3D object).
 	Regarding claim 9, Randall discloses “the anisotropy of the portion of the article includes continuous two-dimensional lines anisotropy” (fig.17B shows the anisotropy of the portion of the article includes continuous two-dimensional lines anisotropy. Please noted that three-dimensional lines includes two dimensional lines).
 	Regarding claim 10, Randall discloses “the anisotropy of the portion of the article includes continuous three-dimensional lines of anisotropy” (fig.17B shows the anisotropy of the portion of the article includes continuous that three-dimensional lines).
 	Regarding claim 40, Randall discloses “the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers” (Randall, fig.17B shows an example of the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers. On pg.18 discuss about the particles having metals). Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers. 
 	Regarding claim 41, Randall discloses “the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers.” (Randall, fig.17B shows an example of the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers. On pg.18 discuss about the particles having metals). The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers.
 	

 	


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Unosson (WO 2015/086705).
 	Regarding claim 3, Randall discloses forming at least one metallic layer of the article using additive manufacturing.
 	Randall is silent regarding the at least one metallic layer having the magnetic anisotropy aligned in a same direction as the magnetic anisotropy of at least one previous metallic layer.
 	Unosson teaches “forming at least one metallic layer of the article using additive manufacturing, the at least one metallic layer having the magnetic anisotropy aligned in a same direction as the magnetic anisotropy of at least one previous metallic layer” (on pg.11, in one example, the magnetic material structure can comprise a plurality of magnetic layers (e.g., in the z-direction)). Randall teaches additive manufacturing for three dimensional object. Unosson teaches selective localized laser melting for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Unosson, by modifying Randall’s additive manufacturing process according to Unosson’s manufacturing process having the at least one metallic layer having the magnetic anisotropy aligned in a same direction as the magnetic anisotropy of at least one previous metallic layer, to provide a desired magnetic structure. One skilled in the art would have been motivated to combined the references because doing so would provide a desired characteristic of article based on particular application such as electric motor having particular magnetic field patterns.


 	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Hofmann et al. (US 2016/0361897).
 	Regarding claim 4, Randall discloses all the features of claim limitations as set forth above except for forming an insulating layer over at least one previous metallic layer; and additive manufacturing the subsequent metallic layer over the insulating layer.
 	Hofmann et al. teaches “forming an insulating layer over at least one previous metallic layer; and additive manufacturing the subsequent metallic layer over the insulating layer” (fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects). Randall teaches additive manufacturing for three dimensional object. Hofmann et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Hofmann et al., by modifying Randall’s layer design according to Hofmann et al.’s laser design having an insulating layer over at least one previous metallic layer, to provide desired design object based on the different application such as fiber metal laminates for fire resistance for aerospace applications (para.0004) as taught by Hofmann et al. One skilled in the art would have been motivated to combined the references because doing so would provide fire resistance for aerospace applications (para.0004) as taught by Hofmann et al.
Regarding claim 5, modified Randall discloses “the forming of the insulating layer is additive manufacturing the insulating layer” (Hofmann et al. fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects. The insulating layer is the cross-plied glass layer).
 	Regarding claim 6, modified Randall discloses “the insulating layer is an electrically insulating layer” (Hofmann et al., fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects. The insulating layer is the cross-plied glass layer).


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Hofmann et al. (US 2016/0361897) as applied in claims 4-6 above, and further in view of Shaarawi et al. (US 2018/0272600)
 	Regarding claim 7, modified Randall discloses “the electrically insulating layer is glass” (Hofmann et al., fig.1C shows aluminum sheet and cross-plied glass configuration. The electrical insulating layer is the cross-plied glass layer).
 	Modified Randall is silent regarding the type of glass is soda lime glass.
 	Shaarawi et al. teaches “the type of glass is soda lime glass” (para.0062, i.e., soda-lime glass). Randall teaches additive manufacturing for three dimensional object. Shaarawi et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made .

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Buller et al. (US 2017/0239719).
 	Regarding claim 8, Randall discloses metallic layer. 
 	Randall is silent regarding the material of metallic layer is an Fe-Si alloy.
 	Buller et al. teaches “an Fe-Si alloy” (para.0309, i.e., the iron alloy … Ferrosilicon). Randall teaches additive manufacturing for three dimensional object. Buller et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Buller et al., by modifying Randall’s metallic layer material with Buller et al.’s metallic material, to provide desired type of material for metallic layer for desired three dimensional applications.  One skilled in the art would have found it obvious to substitute Randall’s glass with Shaarawi et al.’s soda lime glass because they are both recognized by the art for the same purpose of providing excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, .

 	Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Manzo (US 2018/0187984)
 	Regarding claim 36, Randall discloses all the features of claim limitations as set forth above except for each metallic layer includes an open slot extending at least partially therethrough.
 	Manzo teaches “each metallic layer includes an open slot extending at least partially therethrough” (paragraph 0092 discuss about the melting powdered metal layer by layer using a laser or electron beam as the thermal source … several powder bed fusion additive manufacturing methods are available to produce to a wide range of materials. See fig.1 for example. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the each metallic layer includes an open slot.).  

 	Regarding claim 37, modified Randall discloses “the open slot of each metallic layer is formed to align with the open slots of a plurality of other metallic layers” (Manzo, figs.1-2 show the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers). Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers).
 	Regarding claim 38, modified Randall discloses “the metallic layers are formed so the magnetic anisotropy extends continuously through the metallic layers” (Randall, on pg.18, i.e., non-magnetic particles that can be coated with magnetic material can include without limitation, i.e., metals. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy extends continuously through the metallic layers).


 	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175). 
 	Regarding claim 39, Randall discloses all the features of claim limitations as set forth above except for at least partially filling a plurality of the open slots with an electrical insulating material.
 	However, the limitation “at least partially filling a plurality of the open slots with an electrical insulating material” recites the structure limitations that does not affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming at least partially filling a plurality of the open slots with an electrical insulating material.


 	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Garshelis (US 6,351,555)
 	Regarding claim 42, Randall discloses all the features of claim limitations as set forth above except for the article is a flux collector having a circumferential magnetic anisotropy.
 	Garshelis teaches “the article is a flux collector having a circumferential magnetic anisotropy” (4 is interpreted as flux ring collector. Col.5 at lines 45-20, i.e., transducer 4 is magnetically polarized in a substantially purely circumferential direction 14). Randall discloses manufacturing of a three-dimensional object. Randall teaches a three-dimensional object is a flux collector. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Garshelis, by modifying Randall’s additive manufacturing object according to Garshelis’s object, to provide desired type of object based on design specification. 


 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Jassal et al. (US 2017/0163106).
 	Regarding claim 43, Randall discloses repeating forming of subsequent metallic layers of the article. 
 	Randall is silent regarding the article is a rotor of an electrical machine.
 	Jassal et al. teaches “a rotor of an electrical machine” (para.0002 and para.0005). Randall discloses manufacturing of a three-dimensional object. Randall teaches a three-dimensional object is a rotor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Jassal et al., by modifying Randall’s additive manufacturing object according to Jassal et al.’s object, to provide desired type of object based on design specification. 

 	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Kenney et al. (US 2015/0273631)
 	Regarding claim 44, Randall discloses “the build parameters are varied so that crystallo graphic axes of metallic particles forming the metallic layer are controlled to generate crystals having a <001>, <010> or <100> crystallographic axis, each corresponding to an easy magnetization direction, aligned parallel with the build direction, thereby orienting the second direction of the magnetic anisotropy with the build direction for the subsequent layer” (on pg.11, at lines 11-14, i.e., magnetically responsive particles can  have any desired shape or configuration … examples includes, without limitation, discontinuous fibers, rods, platelets, flakes whiskers and platelets. Fig.17B shows the metal particles having at least one of the <001>, <010> or <100> axis because the particles are arranged horizontal vertical directions).
 	Randall is silent regarding metallic particles is metallic crystals.
 	Kenney et al. teaches “metallic crystals” (para.0056, i.e., metals are crystalline). Randall teaches additive manufacturing. Kenney et al. teaches additive manufacturing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Kenney et al., by modifying Randall’s particles according to Kenney et al.’s particles having crystals, to provide desired powder materials for the additive manufacturing based on design specification.

 	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Petelet (US 2016/0167303)
 	Regarding claim 46, Randall discloses all the features of claim limitations as set forth above except for the metallic layer is formed on a platen, and wherein the build parameters include a pitch, yaw, and/or an angular rotation position of the platen.
 	Petelet teaches “the metallic layer is formed on a platen, and wherein the build parameters include a pitch, yaw, and/or an angular rotation position of the platen” (para.0015, i.e., the rotational speed and the movement speed of the support structure along the z-axis may be synchronized). Randall teaches forming for three-dimensional article. Petelet teaches forming for three-dimensional article. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Petelet, by modifying Randall’s base according to Petelet’s base, to provide a sliding .


 	

Allowable Subject Matter
 	Claim 25 is allowed.
 	Claim 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102 … amended claim 1” on pages 8-9 of remark.
 	In response, the amendment to claims raises 112 issue. Please see 112 rejections above for examiner’s interpretation for rejection purpose. 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761